Citation Nr: 1512122	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  05-29 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disability.  

2.  Entitlement to service connection for a right thigh disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a right ankle disability.  

5.  Entitlement to service connection for a right hip disability.  

6.  Entitlement to service connection for a lower back disability.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear hearing loss disability.    




REPRESENTATION

Appellant (Veteran) represented by:	Harold H. Hoffman-Logsdon, III, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1963.         

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied the issues on appeal. 

In April 2007 the Veteran testified during a Decision Review Officer (DRO) hearing at the RO and in February 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

In July 2011, the Board remanded this matter for additional development.  In a February 2013 decision, the Board denied the service connection claims on appeal regarding orthopedic disorders (Issues 1 through 6), which the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2014 decision, the Court set aside the Board's February 2013 decision, and remanded the issues for additional development and consideration.  

In the February 2013 decision, the Board remanded the claim to reopen service connection for left ear hearing loss for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In August 2013, a SOC was issued in response to the remand.  In a VA Form I-9, the Veteran appealed the decision to deny service connection for left ear hearing loss, and requested a video conference hearing before the Board on that issue.  
  
The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists of paper and electronic claims files and has been reviewed.  Since the August 2012 supplemental SOC (SSOC), which addresses the orthopedic issues on appeal, the Veteran has submitted into the record additional evidence that is relevant to his appeal.  The Board has considered the evidence pursuant to September 2012 and November 2014 waivers of initial AOJ review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2014).  With regard to the service connection claim for left ear hearing loss, no new and relevant evidence has been submitted since the August 2013 SOC addressing the issue.   

In a July 2012 statement, the Veteran claimed clear and unmistakable error (CUE) in a January 2008 rating decision that denied service connection for left ear hearing loss.  This issue has not been adjudicated by the AOJ.  As the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

A remand is warranted for each of the issues on appeal.  

With regard to the claims to service connection for orthopedic disorders, additional medical inquiry should be conducted.  With regard, to the service connection claim for left ear hearing loss, the Veteran should be provided with a videoconference Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination into his claims to service connection for right lower extremity (right leg, thigh, knee, and ankle), right hip, and lower back disorders.  Any indicated tests should be accomplished.  The examiner should review the entire record prior to examination, to include a copy of this remand.  The examiner should then address the following inquiries: 

(a)  What are the Veteran's current right lower extremity (right leg, thigh, knee, and ankle), right hip, and lower back disorders?

(b)  Is it at least as likely as not (probability of 50 percent or greater) that a current right lower extremity (right leg, thigh, knee, and ankle), right hip, or lower back disorder began in or is related to active service?  

(c)  Is it at least as likely as not (probability of 50 percent or greater) that a current right lower extremity (right leg, thigh, knee, and ankle), right hip, or lower back disorder first manifested within the first year of the Veteran's discharge from active duty in June 1963?  

(d)  Is it at least as likely as not (probability of 50 percent or greater) that the Veteran has experienced a continuity of symptomatology since service of any diagnosed right lower extremity (right leg, thigh, knee, and ankle), right hip, or lower back disorder?  

In answering the questions above, accept as true the Veteran's assertions that he injured his right side during service.  

Further, discuss the Veteran's lay assertions that he has experienced adverse symptoms since service.  In particular, when addressing (c), discuss whether his described post-service symptoms relate to his current disorder(s).   

Moreover, discuss the evidence of record indicating that the Veteran received in the 1960s private medical treatment for injuries to his right side.   

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Then, readjudicate the Veteran's claims to service connection for the orthopedic disorders on appeal (Issues 1 through 6).  If a claim remains denied, the Veteran should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

4.  With regard to the claim to service connection for left ear hearing loss, a video conference hearing before the Board should be scheduled for the Veteran at the AOJ.  The Veteran should be notified at his most-recent address of record of the date and time of the hearing.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

